Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Election/Amendment filed on 6/22/22.
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 4/04/22 is acknowledged. 
Claims 16-20 have been canceled.
New claims 21-24 have been added.
Therefore, claims 1-15 and 21-24 are now pending in this application.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 12/02/20 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-15 and 21-24 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-15 and 21-24 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
            	Furthermore, the prior art of record does not teach a specific structure of a memory including “a magnetoresistive random access memory (MRAM) die, the MRAM die comprising a plurality of memory cells, a memory cell comprising a fixed layer, a barrier layer, and a free layer, the barrier layer disposed between the fixed layer and the free layer, the free layer comprising: a wall extension region configured to provide a plurality of resistance states for the memory cell corresponding to positions of a magnetic domain wall within the wall extension region; and an end region configured to exclude the domain wall as disclosed and present in independent claim 1.
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2010/0315854 (Suzuki et al.) and U.S. Patent Application Pub. No. 2010/0046288 (Honjou et al.) disclose various structure of magneto-resistive random access memory (MRAM) but none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879.  The examiner can normally be reached on Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HN/July 30, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824